Citation Nr: 0419339	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied (a) a disability rating 
higher than 30 percent for service-connected residuals of a 
fracture of the medial condyle of the left tibia and 
arthrotomy with arthritis, status post left knee replacement; 
and (b) TDIU.  Subsequently, the RO increased the evaluation 
for the left knee disability residuals to 60 percent, 
effective on October 13, 2000.  See July 2001 rating 
decision.  The veteran perfected an appeal to the Board with 
respect to both issues.  Thereafter, in January 2002, he 
withdrew the left knee residuals claim from appellate 
consideration.  Accordingly, the sole issue on appeal 
concerns TDIU.  

In a videoconference hearing held in October 2003, the 
veteran testified before the undersigned Veterans Law Judge 
of the Board, sitting in Washington, D.C.  The veteran also 
testified in January 2002, before an RO Decision Review 
Officer.  Both hearing transcripts are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed on the TDIU claim 
before a decision can be rendered on its merits.  
Accordingly, a remand is in order to ensure that the 
veteran's due process rights are met and for full compliance 
with the notice and assistance requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), and controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA will grant a TDIU where the evidence shows that a veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability (or 
disabilities).  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  A 
total disability rating may be assigned where the schedular 
rating is less than total and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, as is the case 
here, it must be rated at 60 percent or more.  38 C.F.R. § 
4.16 (2003).  The veteran's left knee disability is currently 
evaluated as 60 percent disabling.  Accordingly, he is 
entitled to be considered for TDIU.   

The record indicates that the veteran had his last VA 
compensation and pension (C&P) examination for the left knee 
disability in 2000, almost four years ago.  The record 
includes VA medical center (VAMC) records dated within the 
last two years showing continued treatment for the left knee 
disability.  Further, the veteran testified before the RO 
Decision Review Officer and the undersigned that he continues 
to have problems with his left knee disability.  See hearing 
transcripts.  In consideration of the foregoing, the Board 
finds that a more contemporaneous C&P examination is 
warranted before a decision on the merits of the TDIU claim 
can be made.  Also, a remand order would permit the RO to 
obtain more recent evidence relevant to the left knee 
disability that is not currently of record.        

It also is noted that the claims folder contains no evidence 
of a valid VCAA notice.  Such a notice should be sent to the 
veteran on remand.  A VCAA notice must, at minimum, inform 
the claimant about information and evidence (1) not of record 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
valid VCAA notice should conform to the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003) and state with specificity what evidence and 
information are required to establish entitlement to the 
claimed benefits.  The U. S. Court of Appeals for the Federal 
Circuit recently invalidated a regulation, implementing VCAA, 
that required a response to a VCAA notice in less than one 
year.  See Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
         
In consideration of the foregoing, the Board directs the 
following on remand:

1.  Send the veteran a valid VCAA notice 
complying with the statute, VA 
implementing regulations, and controlling 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.  Assist the veteran in 
further developing the claim consistent 
with the VCAA and his response to the 
VCAA notice. 

2.  Ask the veteran whether he has had 
treatment or other medical attention for 
the left knee disability after the 
issuance of the last Supplemental 
Statement of the Case (SSOC), and obtain 
any such medical records that are not 
currently in the claims folder.  
Associate these records with the claims 
folder.          

3.  After completing the above, schedule 
the veteran for a VA C&P orthopedic 
examination to determine the extent of 
the veteran's left knee disability 
residuals, so as to permit a decision on 
the TDIU claim.  The examiner should 
specifically opine on the extent of the 
veteran's current disability due solely 
to service-connected left knee disability 
residuals, without regard to factors, 
such as advancing age and nonservice-
connected disability, if any, that are 
not for consideration in a TDIU 
evaluation.  The veteran's claims folder 
should be made available to the examiner.  
The resulting report(s), and diagnostic 
testing records, if any, should be 
associated with the claims folder.  

4.  After completing the above, and 
following any further appropriate 
development, review the claims folder 
again and readjudicate the claim of 
entitlement to TDIU.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative a revised SSOC and give 
them an appropriate amount of time to 
respond to it.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




